Case 7:19-cv-03323 Document 1 Filed 04/15/19 Page 1 of 4

AISHA K. BROSNAN (AB 5986)

BRODY, O’CONNOR & O’CONNOR, ESQS.

Attomeys for Defendant

7 Bayview Avenue
Northport, NeW York 11768
(631) 261-7778

WM 19-1 10 AB
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PAIGE DIFRANCESCO,
Plaintifi`,

-against-

RICHGOLD ASSOCIATES, WAL-MART STORES

EAST, LP, and JOHN DOE coNTRACTrNG
ENTITY (1-3)

Defendants.

 

TO THE UNITED STATES DISTRICT COURT
FOR THE SOUTH_ERN DISTRICT OF NEW YORK:

Docket No.:

NOTICE OF REMOVAL

Defendant, WAL-MART STORES EAST, LP and RICHGOLD ASSOClATES, for

the removal of this action from the Supreme Court of the State of New York, County of

ROCKLAND to thc United States District Court for the Southern District of New York, respectfully

Shows this Honorable Court:

FIRST: Defendant, WAL-MART STORES EAST, LP, is a defendant in a Civil

action brought against it in the Supreme Court of the State of New York, County of ROCKLAND,

entitled:

Case 7:19-cv-03323 Document 1 Filed 04/15/19 Page 2 of 4

 

WM 19-110 AB
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND
X
PAIGE DIFR.ANCESCO, Index No.: 037222/18
Plaintiff,
-against-
RICHGOLD ASSOCIATES, WAL-MART STORES
EAST, LP, and JOHN DOE CONTRACTING
ENTITY (1-3),
Defendants.
X

 

Copies of the Surnmons, the Complaint, and WAL-MART STORES EAST,LP’s Answer are
annexed hereto as Exhibit A.

SECOND: That this action seeks recovery for damages sustained as a result of
personal injuries allegedly suffered by the plaintiff While on the defendant's premises.

THIRD: The grounds for removal are that this Court has original jurisdiction
pursuant to 28 § 1332(3.)(1). The amount in controversy exceeds the sum or value of $75,000,
exclusive of interests and costs, and is between citizens of different States. Annexed hereto as
Exhibit B is defendant’s CPLR 3017(0) demand. Annexed hereto as Exhibit C is plaintiffs
Response to Defendant’s Demand pursuant to CPLR 3017(c).

FOURTH: The defendant, WAL-MART STORES EAST, LP, is a Delaware limited
partnership With its corporate headquarters and principal place of business in Arkansas. WSE
lnvestment, LLC, is the limited partner of WAL-MART STORES EAST, LP, and WSE
Management, LLC is the General Partner. Both are Delaware companies with their principal places

of business in Arkansas. The sole member of both limited liability companies is Wal-Mart Stores

Case 7:19-cv-03323 Document 1 Filed 04/15/19 Page 3 of 4

East, Inc. Wal-Mart Stores East, Inc. is a citizen of Arkansas. lt is incorporated in Arkansas and
its principal place of business is in Arkansas. Thus, for diversity purposes, the defendant is a citizen
ofArkansas. E Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 108 L.Ed.2d
157 (1990) (stating that, for purposes of diversity jurisdiction, limited partnerships have the
citizenship of each of its general and limited partners); Cosg;ove v. Bartolotta, 150 F.3d 729, 731
(7th Cir.l998) (stating that, for purposes of diversity jurisdiction, a limited liability company has
the citizenship of its members).

FIFTH: That upon information and belief Plaintiff is a citizen of the State of New
York, County of ROCKLAND.

SIXTH: That the action against the defendant, Richgold Associates has been
discontinued (Stipulation is annexed hereto as Exhjbit D).

SEVENTH: In that this action is between citizens of diEerent states and seeks
damages in excess of $75,000.00, than pursuant to 28 U.S.C.A. § 1332 and 28 U.S.C.A. § 1441 and
§ 1446 the case should be removed from the Supreme Court of the State of New York, County of
ROCKLAND to the United States District Court for the Southern District of New York.

Dated: Northport, New York
March 29, 2019
Yours, etc.
BRODY, O’CONNOR & O’CONNOR, ESQS.
Attomeys for Defendants

WAL-MART STORES EAST, LP and
RICHGOLD ASSOCIATES

 

 

Northport, New York 11768
(631) 261-7778
File No.:WM19-110 AB

TO:

Case 7:19-cv-03323 Document 1 Filed 04/15/19 Page 4 of 4

SCHULMAN & KISSEL, P.C.
At'torneys for Plaintiff

One Executive Boulevard, Suite 202
Sutfern, New York 10901

(845) 368-0104

